              Case 2:21-cv-00146-RSL Document 10 Filed 04/09/21 Page 1 of 2




 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                     WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 5

 6   EMPLOYEE PAINTERS’ TRUST;
     WESTERN WASHINGTON PAINTERS                    Case No. 2:21-cv-00146-RSL
 7   DEFINED CONTRIBUTION PENSION
     TRUST; WESTERN WASHINGTON
 8   APPRENTICESHIP AND TRAINING                    ORDER DIRECTING ENTRY OF
     TRUST FOR THE PAINTING AND                     DEFAULT JUDGMENT
 9   DRYWALL INDUSTRY; WESTERN
     WASHINGTON PAINTERS LABOR
10   MANAGEMENT COOPERATION
     INITIATIVE TRUST FUND;
11   INTERNATIONAL PAINTERS AND
     ALLIED TRADES INDUSTRY PENSION
12   FUND; and INTERNATIONAL UNION OF
     PAINTERS AND ALLIED TRADES,
13   DISTRICT COUNCIL NO. 5,

14                        Plaintiffs,

15          vs.

16   A & E QUALITY PAINTING LLC, and
     ADRIAN LARA,
17
                          Defendants.
18

19
            Plaintiffs, EMPLOYEE PAINTERS’ TRUST; WESTERN WASHINGTON PAINTERS
20
     DEFINED       CONTRIBUTION         PENSION      TRUST;     WESTERN          WASHINGTON
21
     APPRENTICESHIP AND TRAINING TRUST FOR THE PAINTING AND DRYWALL
22
     INDUSTRY;       WESTERN        WASHINGTON       PAINTERS     LABOR      MANAGEMENT
23
     COOPERATION INITIATIVE TRUST FUND; INTERNATIONAL PAINTERS AND ALLIED
24
     TRADES INDUSTRY PENSION FUND; and INTERNATIONAL UNION OF PAINTERS
25
     AND ALLIED TRADES, DISTRICT COUNCIL NO. 5, (“Trusts,” “Trust Funds,” or
26
     “Plaintiffs”), by and through their counsel of record, The Urban Law Firm and Christensen

     Order Directing Entry of Default
     Judgment
                                                1
                Case 2:21-cv-00146-RSL Document 10 Filed 04/09/21 Page 2 of 2




 1   James & Martin, have moved the Court for Default Judgment to be entered in favor of plaintiffs

 2   and against defendants. Having reviewed the Motion for Default Judgment and supporting

 3   exhibits and with good cause appearing, this Court enters the following order:

 4            NOW, THEREFORE, pursuant to FRCP 55(b),

 5            IT IS HEREBY ADJUGED that defendants are jointly and severally liable for unpaid

 6   amounts due and owing for the months of March, June, and July 2020 as follows: contributions

 7   in the amount of $4,512.48; liquidated damages in the amount of $951.05; and interest in the

 8   amount of $239.80 as of March 24, 2021. It is FURTHER ORDERED that defendant A & E

 9   shall, within thirty days of the date of the entry of judgment, submit its payroll and related

10   records for periods other than March, June, and July 2020 to plaintiffs for an audit.

11            Pursuant to the trust agreements, defendants are also jointly and severally liable for

12   attorney’s fees and costs in the amount of $11,351.83 that were reasonably incurred in plaintiff’s

13   efforts to compel A & E to produce and permit the examination of its records (Dkt. # 9-1 at 43)

14   and to collect the delinquency (Dkt. # 9-1 at 35).

15

16            For all of the foregoing reasons, the Clerk of Court is directed to enter judgment (a) in the

17   amount of $17,055.16 in favor of plaintiffs and against defendants, jointly and severally, with

18   post-judgment interest accruing at the rate of 0.06% per annum and (b) compelling defendant

19   A & E to submit its payroll and related records for periods other than March, June, and July 2020

20   within thirty days.1

21            Dated this 9th day of April, 2021.
22

23
                                                           Robert S. Lasnik
24                                                         United States District Judge

25

26   1
      Plaintiffs failed to support their demand for post-judgment interest “at the highest rate allowed by law” or any
     other rate than the 1-year constant maturity Treasury yield.

     Order Directing Entry of Default
     Judgment
                                                               2
